Motion by petitioner to dispense with printing in an article 78 proceeding transferred to this court for disposition, by order of the Supreme Court, Kings County. Motion granted. The proceeding will be heard on the original papers (including the typewritten minutes), and on petitioner’s typewritten brief which shall include the opinion, if any, rendered by respondent and its hearing officers'. The petitioner is directed to file six copies of his typewritten brief and to serve one copy on the respondent. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.